Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,249,865 B1 (hereinafter ‘865). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Referring to claim 1:
Claim 1 of ‘865 discloses in a cluster comprising peer nodes and a distributed data store implemented across the peer nodes, a method of remote linking of data objects for data transfer between a first node cluster and a second node cluster among the peer nodes.
Claim 1 of ‘865 discloses the method comprising: creating a data object group (a snappable group—a snappable is defined as a data object see ‘865: col. 1, lines 58-60.  A snappable group is a data object group) including multiple remote data objects (snappables—a snappable is defined as a data object see ‘865: col. 1, lines 58-60), wherein a plurality of remote data objects (snappables) in the data object group (a snappable group) represent a same first virtual machine and are registrable on at least the first and second node clusters of the peer DMS nodes.
Claim 1 of ‘865 discloses creating or identifying remote links to a plurality of the remote data objects (snappables) in the data object group (snappable group).
Claim 1 of ‘865 discloses designating a member of the data object group (snappable group) as an active member of the group.
Claim 1 of ‘865 discloses assigning a task to the active member (assigning, to the active member only, a backup or replication job of the virtual machine) to be completed using remote links (based on the assigned job, backing up or replicating the virtual machine using the remote snappable links).
Referring to claim 2:
Claim 2 of ‘865 discloses wherein: the task includes a backup or replication job associated with a failover operation or an instant recovery of the first virtual machine.
Claim 2 of ‘865 discloses wherein the method further comprises: creating, in the second cluster, a second data object group (second snappable group) comprising a first remote link to a first remote data object (snappable) associated with the first virtual machine, and a second remote link to a second remote data object (snappable) relating to a second virtual machine; and designating the second virtual machine as the overall active member.
Referring to claim 3, claim 3 of ‘865 discloses based on a backup or replication request relating to the second virtual machine, storing a backup of the second virtual machine incrementally on top of replicated snapshots of the first virtual machine.
Referring to claim 4:
Claim 4 of ‘865 discloses wherein the first node cluster is a source cluster; and wherein the backup or replication job is associated with a source cluster refresh (SCR), the method further comprising: identifying the second data object group (snappable group) in the second cluster created during the failover operation or instant recovery of the first virtual machine.
Claim 4 of ‘865 disclose recognizing a same data object group (snappable group) in the first node cluster; and based on the recognition, performing the SCR incrementally.
Referring to claim 5, claim 5 of ‘865 discloses resolving a discrepancy in the designation of the overall active member in response to an identification of a new member of the data object group (snappable group).
Referring to claim 6, claim 6 of ‘865 discloses the data object group (snappable group) further comprises at least one local data object (snappable); and wherein the method further comprises linking data objects (snappables) together based on an elevated level of trust assigned to the at least one local data object (snappable).
Claims 7-18 of ‘865 disclose the limitations of claims 7-18.  The only difference being the claims recite a “snappable” instead of a “data object” and “a snappable group” instead of “a data object group”.  A snappable is defined as a data object see ‘865: col. 1, lines 58-60.  A snappable group is a data object group.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the peer DMS nodes" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether “the peer DMS nodes” are the same as the “peer nodes” previously recited in the claim.
Claims 2-6 are rejected as being dependent on claim 1 and do not cure the deficiencies of claim 1.
Claim 2 recites the limitation "the overall active member" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the overall active member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the peer nodes" in lines 3-4, and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether “the peer nodes” are the same as “peer DMS nodes” previously recited.  The lack of clarity is compounded by lines 9-10 of claim 7 where the limitation “the peer DMS nodes” is recited. 
Claims 8-12 are rejected as being dependent on claim 7 and do not cure the deficiencies of claim 7.
Claim 8 recites the limitation "the overall active member" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the overall active member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitations “the peer DMS nodes” and “the first and second node clusters of the peer DMS nodes” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear as to whether “the peer DMS nodes” are the same as the “peer nodes” previously recited.
Claims 14-18 are rejected as being dependent on claim 13 and do not cure the deficiencies of claim 13.
Claim 14 recites the limitation "the overall active member" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the overall active member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 10,503,612 B1 (on IDS).
Referring to claim 1:
In col. 3, lines 32-33, Wang et al. disclose a cluster comprising peer nodes and a distributed data store implemented across the peer nodes.
In col. 5, lines 29-31 and col. 17, lines 56-64, Wang et al. disclose a method of remote linking of data objects (snapshots of VMs or application files) for data transfer between a first node cluster (primary DMS cluster) and a second node cluster (secondary compute infrastructure) among the peer nodes.
In col. 17, lines 56-64, Wang et al. disclose the method comprising: creating a data object group including multiple remote data objects.  In col. 17, lines 65-67 continued in col. 18, lines 1-6, Wang et al. disclose wherein a plurality of remote data objects in the data object group represent a same first virtual machine and are registrable on at least the first and second node clusters of the peer DMS nodes.
In Figure 9, col. 14, lines 3-11 and col. 17, lines 59-61, Wang et al. disclose creating or identifying remote links to a plurality of the remote data objects in the data object group (the secondary compute infrastructure stores the primary snapshots received from the primary environment and the snapshots of applications are associated with a set of machines).  Figure 9 shows data store 918a and 940b are connected (remote linked).
In col. 18, lines 2-7, Wang et al. disclose designating a member of the data object group as an active member of the group (the secondary environment executes a failover process); and assigning a task to the active member to be completed using remote links (using the primary snapshots virtual machines are deployed).
Referring to claim 7:
In col. 3, lines 32-33, Wang et al. disclose a cluster comprising peer DMS nodes and a distributed data store implemented across the peer nodes.
In col. 5, lines 29-31 and col. 17, lines 56-64, Wang et al. disclose wherein the peer nodes are configured to collectively implement operations in a method of remote linking of data objects (snapshots of VMs or application files) for data transfer between a first node cluster (primary DMS cluster) and a second node cluster (secondary compute infrastructure) among the peer nodes.
In col. 17, lines 56-64, Wang et al. disclose the operations comprising: creating a data object group including multiple remote data objects.  In col. 17, lines 65-67 continued in col. 18, lines 1-6, Wang et al. disclose wherein a plurality of remote data objects in the data object group represent a same first virtual machine and are registrable on at least the first and second node clusters of the peer DMS nodes.
In Figure 9, col. 14, lines 3-11 and col. 17, lines 59-61, Wang et al. disclose creating or identifying remote links to a plurality of the remote data objects in the data object group (the secondary compute infrastructure stores the primary snapshots received from the primary environment and the snapshots of applications are associated with a set of machines).  Figure 9 shows data store 918a and 940b are connected (remote linked).
In col. 18, lines 2-7, Wang et al. disclose designating a member of the data object group as an active member of the group (the secondary environment executes a failover process); and assigning a task to the active member to be completed using remote links (using the primary snapshots virtual machines are deployed).
Referring to claim 13:
In col. 23, lines 46-50 and 64-65, Wang et al. disclose a non-transitory machine-readable medium comprising instructions which, when executed by a machine, cause the machine to implement operations in a process at a cluster.
In col. 3, lines 32-33, Wang et al. disclose a cluster comprising peer nodes and a distributed data store implemented across the peer nodes.
In col. 5, lines 29-31 and col. 17, lines 56-64, Wang et al. disclose the process including a remote linking of data objects (snapshots of VMs or application files) for data transfer between a first node cluster (primary DMS cluster) and a second node cluster (secondary compute infrastructure) among the peer nodes.
In col. 17, lines 56-64, Wang et al. disclose the operations comprising at least: creating a data object group including multiple remote data objects.  In col. 17, lines 65-67 continued in col. 18, lines 1-6, Wang et al. disclose wherein a plurality of remote data objects in the data object group represent a same first virtual machine and are registrable on at least the first and second node clusters of the peer DMS nodes.
In Figure 9, col. 14, lines 3-11 and col. 17, lines 59-61, Wang et al. disclose creating or identifying remote links to a plurality of the remote data objects in the data object group (the secondary compute infrastructure stores the primary snapshots received from the primary environment and the snapshots of applications are associated with a set of machines).  Figure 9 shows data store 918a and 940b are connected (remote linked).
In col. 18, lines 2-7, Wang et al. disclose designating a member of the data object group as an active member of the group (the secondary environment executes a failover process); and assigning a task to the active member to be completed using remote links (using the primary snapshots virtual machines are deployed).
 
Allowable Subject Matter
Claims 2-6, 8-12, and 14-18 would be allowable if the non-statutory double patenting rejection was overcome and were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 2, 8, and 14, the prior art does not teach or reasonably suggest creating, in the second cluster, a second data object group comprising a first remote link to a first remote data object associated with the first virtual machine, and a second remote link to a second remote data object relating to a second virtual machine; and designating the second virtual machine as the overall active member.
Regarding claims 5, 11, and 17, the prior art does not teach or reasonably suggest resolving a discrepancy in the designation of the overall active member in response to an identification of a new member of the data object group.
Regarding claims 6, 12, and 18, the prior art does not teach or reasonably suggest wherein the data object group further comprises at least one local data object; and wherein the method further comprises linking data objects together based on an elevated level of trust assigned to the at least one local data object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113